Exhibit 10.1 Richard Hybner Employment Agreement dated May 2, 2014.

[ptoo8k05122014ex10_1page01.jpg] 

 

 

[ptoo8k05122014ex10_1page02.jpg] 

 

 

[ptoo8k05122014ex10_1page03.jpg] 

 

 

[ptoo8k05122014ex10_1page04.jpg] 

 

 

[ptoo8k05122014ex10_1page05.jpg] 

 

 

[ptoo8k05122014ex10_1page06.jpg] 

 

 

[ptoo8k05122014ex10_1page07.jpg] 

 

 

[ptoo8k05122014ex10_1page08.jpg] 

 

 

[ptoo8k05122014ex10_1page09.jpg] 

 

 

[ptoo8k05122014ex10_1page10.jpg] 

 

 

[ptoo8k05122014ex10_1page11.jpg] 

 

 

[ptoo8k05122014ex10_1page12.jpg]

 

 

[ptoo8k05122014ex10_1page13.jpg] 

 